DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Eric C. Tzou (Reg. No. 39, 768) on 6 January 2021.
This application has been amended as follows:
IN THE SPECIFICATION
[0057]	At step 906, the interactions are then sorted by their scores.  Next, at step 908, the top or bottom set of interactions are identified.  The choice of whether to take the top or bottom scores is dependent upon the type of scoring that is used.  For example, if [[dor ]]product scoring is employed, then the bottom nth interactions are identified, e.g., the bottom 1% of the scored interactions.  One reason for taking the top (or bottom) percentage is to reduce the amount of data that would otherwise need to be processed to identify the possible threats.  By significantly reducing the quantity of data to be processed in downstream processing (by eliminating the vast majority of the scored data), this approach eliminates interactions that are less likely to be a threat, reduces the amount of data that needs to be held in memory for processing, and increases the speed of processing since less data would therefore need to be operated upon to identify the potential threats.

IN THE CLAIMS
Replace the following claims listed as follows.

1.	(Currently Amended) A method of predicting user-file interactions, comprising:
identifying user-to-file interactions in a collaboration system;
generating a model at least by converting a user-to-file activity graph into a user-to-user graph into a converted user-to-user graph and subsequently generating one or more clusters from the converted user-to-user graph, wherein 
the user-to-user graph is generated at least by removing a file node in the user-to-file activity graph,
the user-to-file activity graph is formed from the user-to-file interactions, and 
the user-to-file activity graph comprises at least a user node representing a user on the collaboration system, the file node representing a data object stored in the collaboration system, and an edge connecting the user node and the file node;
receiving an activity stream for the collaboration system, the activity stream corresponding to interactions in the collaboration system; 
scoring the interactions using the model that is based at least in part upon the converted user-to-user graph to generate interaction scores based at least in part on a combination of a user-to-cluster vector and a file-to-cluster vector; and 
identifying an anomaly in the collaboration system based at least in part upon the interaction scores associated with a determined number of the interactions.
2.	(Currently Amended) The method of claim 1, wherein the model is generated by:
generating the user-to-file activity graph at least by respectively adding a plurality of users as a plurality of user nodes and by respectively adding a plurality of data objects as a plurality of file nodes into the user-to-file activity graph and further by linking one or more user nodes with at least one of the file node with one or more respective edges;
generating the converted user-to-user graph at least by converting the user-to-file activity graph, converting the user-to-file activity graph comprising: 
removing the plurality of file nodes respectively representing the plurality of data objects in the user-to-file activity graph; and
adding a user-to-user edge between at least two user nodes based at least in part upon object information pertaining to the file node, which has been removed, and user information about the at least two user nodes;
generating the one or more clusters from the user-to-user graph;
assigning a data object of the plurality of data objects that have been filtered out to a corresponding cluster of the one or more clusters based at least in part upon a respective file affinity to each of at least some clusters of the one or more clusters, wherein a cluster of the one or more clusters includes a group of users and at least one data object; and
generating feature vectors from the user-to-file graph based at least in part upon which the one or more clusters are generated.
3.	(Currently Amended) The method of claim 2, wherein the feature vectors comprise the user-to-cluster vector and the file-to-cluster vector
4.	(Currently Amended) The method of claim 1, wherein the user-to-file activity graph is formed by, for each data object, representing the each data object as a first user node of a plurality of first user nodes, generating a list of all users connected to the each data object, representing the list of all users connected to the each data object as a plurality of file nodes comprising the file node, and respectively connecting the user node with the plurality of file nodes with a plurality of respective edges.
5.	(Currently Amended) The method of claim 1, wherein normalization is applied to the user-to-file activity graph at least by performing a set of acts that comprises: 
determining a fanout for the data object; and 
modifying a weight for [[a ]]the user of the plurality of users connected to the data object in the user-to-file activity graph based at least in part upon the fanout.
6.	(Currently Amended) The method of claim 1, wherein scoring the interactions comprising:
generating the interaction scores for the interactions at least by respectively generating a respective score for each interaction of the interactions by using [[a ]]the user-to-cluster vector and [[a ]]the file-to-cluster vector;
sorting the interactions by the interaction scores;
identifying a top set or a bottom set of interactions from the interactions based at least in part upon the interaction scores; and
identifying the anomaly at least by identifying a first user that corresponds to a largest number of the interactions from the top set or the bottom set.
7.	(Currently Amended) The method of claim 6, wherein generating the interaction scores comprises respectively determining a dot product of the user-to-cluster vector and the file-to-cluster vector, and the user-to-user graph is generated by filtering out the file node representing the data object from the user-to-file activity graph.
8.	(Currently Amended) A computer program product, embodied in a non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a microprocessor, causes the microprocessor to execute a set of acts, the set of acts comprising:
identifying user-to-file interactions in a collaboration system;
generating a model at least by converting a user-to-file activity into a user-to-user graph into a converted user-to-user graph and subsequently generating one or more clusters from the converted user-to-user graph for the model, wherein 
the user-to-user graph is generated at least by removing a file node in the user-to-file activity graph, 
the user-to-file activity graph is formed from the user-to-file interactions, and
the user-to-file activity graph comprises at least a user 
receiving an activity stream for the collaboration system, the activity stream corresponding to interactions in the collaboration system; 
scoring the interactions using the model that is based at least in part upon the users-to-user graph to generate interaction scores based at least in part on a combination of a user-to-cluster vector and a file-to-cluster vector; and 
identifying an anomaly in the collaboration system based at least in part upon the interaction scores associated with a determined number of the interactions.
9.	(Currently Amended) The computer program product of claim 8, wherein the computer readable medium further includes instruction to execute a process to generate the model, comprising:
generating the user-to-file activity graph at least by respectively adding a plurality of users as the plurality of user nodes and by respectively adding a plurality of data objects as a plurality of file nodes into the user-to-file activity graph and further by linking one or more user nodes with at least one of the file node with one or more respective edges;
generating the converted user-to-user graph at least by converting the user-to-file activity graph, converting the user-to-file activity graph comprising: 
filtering out the plurality of file nodes respectively representing the plurality of data objects in the user-to-file activity graph; 
adding a user-to-user edge between the at least two user nodes based at least in part upon object information pertaining to the file node, which has been filtered out, and user information about the at least two user nodes, and
the file node representing the data object is removed from the user-to-file activity graph to form the user-to-user graph;
generating the one or more clusters from the user-to-user graph;
assigning a data object of the plurality of data objects that have been filtered out to a corresponding cluster of the clusters based at least in part upon a respective file affinity to each of at least some clusters of the cluster, wherein a cluster of the clusters include a group of users and at least one data object; and
generating feature vectors from the user-to-file graph based at least in part upon which the clusters are generated.
10.	(Currently Amended) The computer program product of claim 9, wherein the feature vectors comprise the user-to-cluster vector the file-to-cluster vector
11.	(Currently Amended) The computer program product of claim 8, wherein the user-to-file activity graph is formed by, for each data object, representing the each data object as a first user node of the plurality of user nodes, generating a list of all users connected to the each data object, representing the list of all users connected to the each data object as a plurality file nodes comprising the file node, and respectively connecting the first user node with the plurality of user nodes with a plurality of respective edges.
12.	(Currently Amended) The computer program product of claim 8, wherein normalization is applied to the user-to-file activity graph at least by performing a first set of acts that comprises: 
determining a fanout for the data object; and 
modifying a weight for [[a ]]the user of the plurality of users connected to the data object in the user-to-file activity graph based at least in part upon the fanout.
13.	(Currently Amended) The computer program product of claim 8, wherein the computer readable medium further includes instruction to score the interactions, comprising:
generating the interaction scores for the interactions at least by respectively generating a respective score for each interaction of the interactions by using [[a ]]the user-to-cluster vector and [[a ]]the file-to-cluster vector;
sorting the interactions by the interaction scores;
identifying a top set or a bottom set of interactions from the interactions based at least in part upon the scores; and
identifying the anomaly by identifying a first user that corresponds to a largest number of the interactions from the top or bottom set.
14.	(Currently Amended) The computer program product of claim 13, wherein generating the interaction scores comprises respectively determining a dot product of the user-to-cluster vector and the file-to-cluster vector, and the user-to-user graph is generated by filtering out the user node representing the data object from the user-to-file activity graph.
15.	(Currently Amended) A system comprising:
a microprocessor;
a memory for holding programmable code, wherein the programmable code includes instructions which, when executed by the microprocessor, cause the microprocessor to perform a set of acts, and the set of acts comprises: 
identifying user-to-file interactions in a collaboration system; 
generating a model at least by converting a user-to-file activity graph into a user-to-user graph into a converted user-to-user graph and subsequently generating one or more clusters from the converted user-to-user graph for the model, wherein
the user-to-file activity graph is formed from the user-to-file interactions, and
the user-to-file activity graph comprises at least a user node representing a user on the collaboration system, the file node representing a data object stored in the collaboration system, and an edge connecting the user node and the file node, and
receiving an activity stream for the collaboration system, the activity stream corresponding to interactions in the collaboration system; 
scoring the interactions using the model that is based at least in part upon the converted user-to-user graph to generate interaction scores based at least in part on a combination of a user-to-cluster vector and a file-to-cluster vector, and 
identifying an anomaly in the collaboration system based at least in part upon the interaction scores associated with a determined number of the interactions.
16.	(Currently Amended) The system of claim 15, wherein the programmable code further includes instruction to execute a process to generate the model, comprising:
generating the user-to-file activity graph at least by respectively adding a plurality of users as the plurality of user nodes and by respectively adding a plurality of data objects as plurality of file nodes into the user-to-file activity graph and further by linking one or more user nodes with at least one of the file node with one or more respective edges;
generating [[a ]]the converted user-to-user graph at least by converting the user-to-file activity graph, converting the user-to-file activity graph comprising: 
filtering out the plurality of file nodes respectively representing the plurality of data objects in the user-to-file activity graph; and
adding a user-to-user edge between the at least two user nodes based at least in part upon object information pertaining to the file node, which has been filtered out, and user information about the at least two user nodes;
generating the one or more clusters from the user-to-user graph;
assigning a data object of the plurality of data objects that have been filtered out to a corresponding cluster of the one or more clusters based at least in part upon a respective file affinity to each of at least some clusters of the one or more cluster, wherein a cluster of the one or more clusters include a group of users and at least one data object; and
generating feature vectors from the user-to-file graph based at least in part upon which the one or more clusters are generated.
17.	(Currently Amended) The system of claim 16, wherein the feature vectors comprise the user-to-cluster vector and the file-to-cluster vector
18.	(Currently Amended) The system of claim 15, wherein the user-to-file activity graph is formed by, for each data object, representing the each data object as a first user node of a plurality of user nodes, generating a list of all users connected to the each data object, representing the list of all users connected to the each data object as a plurality of file nodes comprising the file node, and respectively connecting the user node with the plurality of file nodes with a plurality of respective edges.
19.	(Currently Amended) The system of claim 15, wherein normalization is applied to the user-to-file activity graph at least by performing a set of acts that comprises:
determining a fanout for the data object; and 
modifying a weight for [[a ]]the user of the plurality of users connected to the data object in the user-to-file activity graph based at least in part upon the fanout.
20.	(Currently Amended) The system of claim 15, wherein the programmable code further includes instruction to score the interactions, comprising:
generating the interaction scores for the interactions at least by respectively generating a respective score for each interaction of the interactions by using [[a ]]the user-to-cluster vector and [[a ]]the file-to-cluster vector;
sorting the interactions by the interaction scores;
identifying a top set or a bottom set of interactions from the interactions based at least in part upon the interaction scores; and
identifying the anomaly at least by identifying a first user that corresponds to a largest number of the interactions from the top set or the bottom set.
21.	(Currently Amended) The system of claim 20, wherein the interaction scores are generated by respectively determining a dot product of the user-to-cluster vector and the file-to-cluster vector, and the user-to-user graph is generated by filtering out the file node representing the data object from the user-to-file activity graph.


Allow Subject Matter

Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 8 & 15 (& associated dependent claims).


This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, applicant’s claim amendments and arguments filed on 12/8/2020 and Examiner’s Amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        (No. #2216 - 2021)